F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          JUL 19 2001
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 KEITH PARKER,

          Plaintiff - Appellant,
 v.
                                                       No. 00-1285
 MR. JAMES, (Park County                            (D.C. No. 00-Z-713)
 Administrator); JOHN W. SUTHER,                         (D. Colo.)
 Executive Dir. D.O.C.; MR. REED;
 MR. DAVIS,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Keith Parker, a Colorado state prisoner, was charged with disciplinary

infractions including assaulting and threatening an officer. (Doc. 3 (complaint).)

He was placed in punitive segregation and, after a disciplinary hearing, was also

sanctioned with a loss of forty days’ good time credit. (Id.) He brought this


      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
lawsuit under 42 U.S.C. § 1983, alleging that he was denied his rights to present

documentary evidence at his hearing and to receive a written statement of the

evidence relied on by the factfinders. (Id.) He also alleged that the twenty-eight

days he spent in solitary confinement constituted cruel and unusual punishment

because he was denied access to legal materials and to exercise time. (Id.)

Finally, he alleged that the Department of Corrections unconstitutionally relied on

his disciplinary conviction to place him in a higher-security prison. (Id.) He

asked the court to expunge his disciplinary record and security classification and

for compensatory and punitive damages. (Id.)

      The district court granted Parker leave to proceed in forma pauperis and

dismissed his case under 28 U.S.C. § 1915(e)(2)(B). (Doc. 10, at 1-2.) The court

found that: (1) Parker’s disciplinary record and security classification could be

expunged only through a writ of habeas corpus and that Parker had not exhausted

his state remedies as required to bring a federal habeas proceeding (id. at 3, 5);

(2) the damages claims arising out of the disciplinary proceeding were barred by

Edwards v. Balisok, 520 U.S. 641 (1997) (id. at 4); and (3) Parker’s Eighth

Amendment claim was frivolous because he did not allege that the named

defendants themselves deprived him of access to legal materials or exercise (id. at

4-5). The court also found that Parker’s appeal to this court was not taken in




                                         -2-
good faith and therefore that he could not proceed in forma pauperis on appeal.

(Doc. 15.)

      For substantially the reasons stated by the district court, we AFFIRM.

Parker may not bring a claim under § 1983 that would necessarily imply the

invalidity of his good-time credits unless he first shows that the disciplinary

conviction has previously been invalidated. See Edwards, 520 U.S. at 643, 646.

In addition, the district court did not abuse its discretion in dismissing his Eighth

Amendment claim as legally frivolous. To state a conditions-of-confinement

claim under the Eighth Amendment, Parker must allege that Defendants knew of

and disregarded an excessive risk to Parker’s health or safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994). Parker’s allegations do not even remotely

approach this standard.

      Parker is reminded of his continuing obligation to make partial payments

until the full amount of his filing fee is paid.

                                         ENTERED FOR THE COURT


                                         David M. Ebel
                                         Circuit Judge




                                           -3-